Name: Commission Regulation (EC) No 2243/2001 of 16 November 2001 amending Council Regulation (EC) No 1420/1999 and Commission Regulation (EC) No 1547/1999 as regards shipments of certain types of waste to Cameroon, Paraguay and Singapore (Text with EEA relevance)
 Type: Regulation
 Subject Matter: Africa;  Asia and Oceania;  environmental policy;  America;  trade policy;  deterioration of the environment
 Date Published: nan

 Avis juridique important|32001R2243Commission Regulation (EC) No 2243/2001 of 16 November 2001 amending Council Regulation (EC) No 1420/1999 and Commission Regulation (EC) No 1547/1999 as regards shipments of certain types of waste to Cameroon, Paraguay and Singapore (Text with EEA relevance) Official Journal L 303 , 20/11/2001 P. 0011 - 0015Commission Regulation (EC) No 2243/2001of 16 November 2001amending Council Regulation (EC) No 1420/1999 and Commission Regulation (EC) No 1547/1999 as regards shipments of certain types of waste to Cameroon, Paraguay and Singapore(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 259/93 of 1 February 1993 on the supervision and control of shipments of waste within, into and out of the European Community(1), as last amended by Commission Decision 1999/816/EC(2), and in particular Article 17(3) thereof,Having regard to Council Regulation (EC) No 1420/1999 of 29 April 1999 establishing common rules and procedures to apply to shipments to certain non-OECD countries of certain types of waste(3), as last amended by Commission Regulation (EC) No 1800/2001(4), and in particular Article 3(5) thereof,Whereas:(1) In January 2000, the Commission sent a note verbale to all non-OECD countries (plus Hungary and Poland which do not yet apply OECD Decision C(92)39 final). The purpose of this note verbale was threefold: (a) to inform these countries of the Community's new regulations; (b) to ask for confirmation of the respective positions as outlined in the annexes to Regulation (EC) No 1420/1999 and Commission Regulation (EC) No 1547/1999 of 12 July 1999 determining the control procedures under Council Regulation (EEC) No 259/93 to apply to shipments of certain types of waste to certain countries to which OECD Decision C(92) 39 final does not apply(5), as last amended by Regulation (EC) No 1800/2001; and (c) to have an answer from those countries which did not reply in 1994.(2) Among the countries that replied, Paraguay notified the Commission that the import of certain wastes listed in Annex II to Regulation (EEC) No 259/93 is accepted without any control procedure. Concerning other waste, they have indicated that their position is not changed (reply of 1 March 2000).(3) Singapore notified the Commission that the import of certain wastes listed in Annex II to Regulation (EEC) No 259/93 is accepted either without any control procedure or following the procedure applying to waste listed in Annex III to the same regulation ("amber procedure"). Concerning other waste, they have indicated that their position is not changed (reply of 4 January 2001).(4) In accordance with Article 17(3) of Regulation (EEC) No 259/93, the committee set up by Article 18 of Council Directive 75/442/EEC of 15 July 1975 on waste(6), as last amended by Commission Decision 96/350/EC(7), was notified of the official request of Singapore on 11 January 2001 and was notified of the official request of Paraguay on 8 February 2001.(5) In order to take into account the new situation of these countries, it is necessary to amend at the same time Regulation (EC) No 1420/1999 and Regulation (EC) No 1547/1999.(6) Concerning Cameroon it is necessary to amend section GA of Annexe A to Regulation (EC) No 1420/1999 to ensure consistency with Regulation (EC) No 1547/1999.(7) The measures provided for in this Regulation are in accordance with the opinion of the Committee set up by Article 18 of Directive 75/442/EEC,HAS ADOPTED THIS REGULATION:Article 1Annexes A and D to Regulation (EC) No 1547/1999 are amended as set out in Annex I to this Regulation.Article 2Annex A to Regulation (EC) No 1420/1999 is amended as set out in Annex II to this Regulation.Article 3This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 16 November 2001.For the CommissionPascal LamyMember of the Commission(1) OJ L 30, 6.2.1993, p. 1.(2) OJ L 316, 10.12.1999, p. 45.(3) OJ L 166, 1.7.1999, p. 6.(4) OJ L 244, 14.9.2001, p. 19.(5) OJ L 185, 17.7.1999, p. 1.(6) OJ L 194, 25.7.1975, p. 39.(7) OJ L 135, 6.6.1996, p. 32.ANNEX IAnnexes A and D to the Regulation (EC) No 1547/1999 are amended as follows:1. In Annex A, section GC ("Other wastes containing metals") to the text related to SINGAPORE, the following entry is inserted: >TABLE>.2. In Annex D, all the text related to PARAGUAY is replaced by the text: "PARAGUAY1. In section GA ("Metal and metal-alloy wastes in metallic non-dispersible(1) form")>TABLE>2. All types in section GH ("Solid plastic waste")3. All types in section GI ("Paper, paperboard and paper product wastes").4. In section GJ ("Textile waste"):>TABLE>5. In section GL ("Untreated cork and wood wastes")>TABLE>"3. In Annex D all the text related to SINGAPORE is replaced by the text: "SINGAPORE1. In section GA ("Metal and metal-alloy wastes in metallic non-dispersible(2) form")>TABLE>"(1) 'Non-dispersible' does not include any wastes in the form of powder, sludge, dust or solid items containing encased hazardous waste liquids.(2) 'Non-dispersible' does not include any wastes in the form of powder, sludge, dust or solid items containing encased hazardous waste liquids.ANNEX IIAnnex A to Regulation (EC) No 1420/1999 is amended as follows:1. In Section GA ("Metal and metal-alloy wastes in metallic non-dispersible form") to the text related to CAMEROON the entry: >TABLE>is replaced by the entry: >TABLE>.2. All the text related to PARAGUAY is replaced by the text: "PARAGUAYAll types except:1. In section GA ("Metal and metal-alloy wastes in metallic non-dispersible(1) form")>TABLE>2. All types in section GH ("Solid plastic wastes")3. All types in section GI ("Paper, paperboard and paper product wastes").4. In section GJ ("Textile waste"):>TABLE>5. In Section GL ("Untreated cork and wood wastes")>TABLE>"3. All the text related to SINGAPORE is replaced by the text: "SINGAPOREAll types except:1. In section GA ("Metal and metal-alloy wastes in metallic, non-dispersible(2) form"):The following waste and scrap of precious metals and their alloys:>TABLE>NB:Mercury is specifically excluded as a contaminant of these metals or their alloys or amalgams.The following waste and scrap of non-ferrous metals and their alloys:>TABLE>2. In section GC ("Other wastes containing metals"):>TABLE>3. In section GD ("Wastes from mining operations: these wastes to be in non-dispersible form"):>TABLE>4. In section GH ("Solid plastic wastes"):>TABLE>"(1) 'Non-dispersible' does not include any wastes in the form of powder, sludge, dust or solid items containing encased hazardous waste liquids.(2) 'Non-dispersible' does not include any wastes in the form of powder, sludge, dust or solid items containing encased hazardous waste liquids.